     Case 5:21-cv-00011-TBR Document 5 Filed 02/03/21 Page 1 of 3 PageID #: 28




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 PADUCAH DIVISION

GLENN D. ODOM                                                                            PLAINTIFF

v.                                                       CIVIL ACTION NO. 5:21-CV-P11-TBR

JACOB BRUCE et al.                                                                   DEFENDANTS

                          MEMORANDUM OPINION AND ORDER

        Before the Court are pro se Plaintiff Glenn D. Odom’s motions for a temporary

restraining order and for a preliminary injunction (DN 1). Odom, who is incarcerated at the

Kentucky State Penitentiary (KSP), names as Defendants the following KSP employees: Jacob

Bruce, Skyla Grief, and Scott Jordan. He also names Kentucky State Reformatory employee

Anna Valentine. Odom alleges he is being retaliated against “by continuous refusals to allow

him necessary legal documents/his law books/writing paper/envelopes/etc. to meet his federal

deadline in Odom v. Valentine, 3:20-cv-212-HBB-DJH.” The case he refers to is a pending

action for writ of habeas corpus in this Court. He also alleges that he is being refused the

opportunity to view his trial footage and his newspaper subscription. It appears he wants

injunctive relief in the form of being provided what he has been denied by prison officials.

        Both a temporary restraining order (TRO) and a preliminary injunction are extraordinary

remedies “which should be granted only if the movant carries his or her burden of proving that

the circumstances clearly demand it.” Overstreet v. Lexington-Fayette Urban Cty. Gov’t,

305 F.3d 566, 573 (6th Cir. 2002); see also Norwalk Core v. Norwalk Bd. of Educ., 298 F. Supp.

203, 206 (D. Conn. 1968). To determine whether to grant a TRO or preliminary injunction, the

district court is required to consider four factors: “‘(1) the plaintiff[’s] likelihood of success on

the merits; (2) whether the plaintiff may suffer irreparable harm absent the injunction;
  Case 5:21-cv-00011-TBR Document 5 Filed 02/03/21 Page 2 of 3 PageID #: 29




(3) whether granting the injunction will cause substantial harm to others; and (4) the impact of an

injunction upon the public interest.’” Abney v. Amgen, Inc., 443 F.3d 540, 546 (6th Cir. 2006)

(quoting Deja Vu of Nashville, Inc. v. Metro. Gov’t of Nashville & Davidson Cty., 274 F.3d 377,

400 (6th Cir. 2001)).

       These factors are not “rigid and unbending requirements,” as there is no “fixed legal

standard” in determining whether to award immediate relief. In re: Eagle-Picher Indus., Inc.,

963 F.2d 855, 859 (6th Cir. 1992). As to the irreparable-harm determination, there must be an

actual, viable, presently existing threat of serious harm. Mass. Coal. of Citizens with Disabilities

v. Civil Def. Agency & Office of Emergency Preparednesss of Mass., 649 F.2d 71, 74 (1st Cir.

1981). “Despite the overall flexibility of the test for preliminary injunctive relief, and the

discretion vested in the district court, equity has traditionally required such irreparable harm

before an interlocutory injunction may be issued.” Friendship Materials, Inc. v. Mich. Brick,

Inc., 679 F.2d 100, 103 (6th Cir. 1982). The plaintiff must show harm that is not remote or

speculative but is actual and imminent. Abney v. Amgen, Inc., 443 F.3d at 552. The injury must

be of such imminence that there is a clear and immediate need for relief in order to prevent harm.

Wis. Gas Co. v. Fed. Energy Regulatory Comm’n, 758 F.2d 669, 674 (D.C. Cir. 1985).

Moreover, “the proof required for the plaintiff to obtain a preliminary injunction is much more

stringent than the proof required to survive a summary judgment motion.” Leary v. Daeschner,

228 F.3d 729, 739 (6th Cir. 2000).

       Odom has failed to show both a likelihood of success on the merits and irreparable harm

for purposes of being granted immediate relief. A review of Odom’s pending habeas action,

Odom v. Valentine, 3:20-cv-212-DJH, shows that he filed a motion to extend the time to file a

reply to the response to his habeas petition. That motion was granted, and the time for Odom to



                                                  2
   Case 5:21-cv-00011-TBR Document 5 Filed 02/03/21 Page 3 of 3 PageID #: 30




file his reply in that case has been extended to March 12, 2021. That Order also required

Respondent in that case to serve a complete copy of the answer and appendix on Odom, and

Respondent filed a notice of compliance on January 4, 2021. Nothing in the Order suggests that

Odom will be precluded from requesting an additional extension of time for good shown cause,

should the need arise.

         For the foregoing reasons and being sufficiently advised,

         IT IS ORDERED that Odom’s motions for a temporary restraining order and for a

preliminary injunction (DN 1) are DENIED.

Date:   February 3, 2021




cc:     Plaintiff, pro se
4413.009




                                                 3
